Citation Nr: 1024368	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  06-21 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to increased evaluation for traumatic 
arthritis, right ankle, currently evaluated at 20 percent. 

2.  Entitlement to increased evaluation for traumatic 
arthritis, right knee, currently evaluated at 10 percent. 

3.  Entitlement to service connection for a left knee 
disorder, to include patellofemoral syndrome.  

4.  Entitlement to service connection for a left ankle 
disorder, to include as secondary to right ankle disorder.  

5.   Whether new and material evidence has been received to 
reopen a claim for service connection for a right hip 
disorder, to include as secondary to a right knee disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett


INTRODUCTION

The Veteran served on active duty from October 1978 to 
October 1982.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In January 2009, the Veteran presented testimony at a Travel 
Board hearing at the RO before the undersigned Acting 
Veterans Law Judge.  A transcript of that hearing has been 
associated with the claims folder.

The issues of entitlement to increased evaluations for the 
right ankle and right knee, and the issues of entitlement to 
service connection for the right knee and right hip are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDINGS OF FACT

1.  The objective medical evidence indicates a nexus between 
currently diagnosed patellofemoral syndrome of the left knee 
and a disorder incurred during service.

2.  A rating decision in July 1998 denied the Veteran's claim 
for service connection for a right hip disorder; the Veteran 
did not appeal this decision.  

3.  Evidence received since the July 1998 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim seeking service connection for a right knee 
disorder, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  Service connection for a left knee disorder is granted.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009). 

2.  The July 1998 rating decision is final.  38 U.S.C.A. 
§ 71105(c) (West 1991); 38 C.F.R. § 3.104, 20.302, 20.1103 
(1998); currently 38 U.S.C.A. § 71105(c) (West 2002); 
38 C.F.R. § 3.104, 20.302, 20.1103 (2009).

3.  Evidence received since the July 1998 rating decision is 
new and material and the claim of service connection for a 
right hip disorder is reopened. 38 U.S.C.A. § 7105 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants both the Veteran's claim 
for service connection for a left knee disorder, and the 
Veteran's application to reopen a claim for service 
connection for a right hip disorder, to include as secondary 
to a right knee disorder.  As such, this decision constitutes 
a full grant of each of these claims.  All other issues are 
being remanded to the RO.  Therefore, no discussion of VA's 
duty to notify or assist is necessary.

I.  Service Connection

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.304 (2009).

Further, VA regulations provide that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under 38 C.F.R. 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

When a Veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence. See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994). 

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit), which has stated, "a 
Veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
Veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

Briefly reviewing the evidence of record, in a February 1981 
service treatment record, the Veteran was diagnosed as having 
patellofemoral pain syndrome in his left knee.  

In an August 2005 VA X-ray report, the examiner noted that 
the Veteran's left knee had no significant bone or joint 
abnormality, except a small osteophytic change along the 
posterior patellar margin.  

In an April 2006 private treatment record, the examiner 
indicated that an examination of the left knee indicated mild 
symptoms with no evidence of a meniscal tear.  Upon review of 
a knee X-ray, the examiner found Grade I osteoarthritic 
change in the medial compartment.  

In an April 2007 statement, the Veteran indicated that he 
believed that he developed his left knee disorder secondary 
to his service-connected right knee and right ankle 
disabilities.  

In a May 2008 VA medical examination report, the examiner 
noted mild retropatellar crepitus in the left knee.   He also 
noted moderate pain upon knee extension, tenderness 
diffusively about the knee and synovitis.  The examiner 
stated that the Veteran had medial instability that was mild 
in nature with valgus stress applied to the knee.  The 
examiner indicated that, in his opinion, the Veteran had 
arthritis in the left knee, but that it was less likely than 
not related to the Veteran's service-connected right knee or 
right ankle disorders.  In explaining this opinion, the 
examiner stated that no study had ever shown that arthritis 
in one weightbearing joint would result in arthritis 
developing in other joints.  However, the examiner also found 
that the Veteran had patellofemoral syndrome in the left 
knee.  Because the Veteran was diagnosed with this condition 
during service, as evidenced by the February 1981 service 
treatment record, the examiner stated that the Veteran's left 
knee patellofemoral syndrome was related to service.

As the evidence contains a current diagnosis of 
patellofemoral syndrome in the left knee and an opinion from 
a medical professional indicating that this disorder is 
related to the Veteran's service, the Veteran's claim for 
service connection for a left knee disorder, to include 
patellofemoral syndrome, is granted.  

II.  New and Material Evidence.

A finally adjudicated claim is an application that has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  
Here, the RO denied the Veteran's claim for service 
connection for a right hip disorder, secondary to the 
service-connected right hip disorder, in July 1998.  The 
Veteran did not appeal this decision and, therefore, it 
became final.  38 U.S.C.A. § 71105(c) (West 1991); 38 C.F.R. 
§ 3.104, 20.302, 20.1103 (1998); currently 38 U.S.C.A. 
§ 71105(c) (West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 
(2009).

Under applicable law, the VA can only reopen a finally 
adjudicated claim and review the former disposition if new 
and material evidence is presented.  38 U.S.C.A. § 5108.  For 
claims to reopen a finally decided claim, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  38 C.F.R. § 3.156(a).  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  8 C.F.R. § 3.156(a).  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

To determine whether new and material evidence has been 
submitted, it is necessary to consider all evidence added to 
the record since the last time the claim was denied on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  The 
credibility of the new evidence is presumed for the purpose 
of determining whether the new evidence is material.  Justus 
v. Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the July 1998 rating 
decision consisted of a December 1997 private examiner's 
statement, indicating that he was treating the Veteran for 
degenerative joint disease of the lumbar spine, and a 
December 1997 statement from the Veteran, reporting that his 
arthritis had spread to the right hip.  Reviewing this 
evidence, the RO stated that there was no indication of a 
relationship between the Veteran's right knee disorder and 
any disorder of the right hip.  Accordingly, the RO denied 
the claim.

Reviewing the evidence of record since the July 1998 rating 
decision, in a May 2008 VA medical examination report, the 
examiner diagnosed the Veteran as having greater trochanteric 
bursitis of the right hip.   At his January 2009 Board 
hearing, the Veteran testified that, in his opinion, this 
disorder was caused by the wear and tear on his hip caused by 
his service-connected right knee and ankle disorders.  
(Hearing Transcript, pages 22-23).   

After a thorough review of the evidence, the Board finds that 
the Veteran's testimony about his right hip disability is 
material because it raises a reasonable possibility that his 
right hip disability is related to his service-connected 
right knee and ankle disorders or that his right hip 
disability has been aggravated by his service connected right 
knee, left knee, or right ankle disabilities.  See Justus, 
supra (indicating that newly submitted evidence must be 
presumed to be credible for the purpose of determining 
whether it is material).  Thus, since new and material 
evidence has been submitted, the Veteran's claim for service 
connection a right hip disorder, to include as secondary to 
service-connected right knee and right ankle disorders, is 
reopened.  


ORDER

Entitlement to service connection for a left knee disorder, 
to include patellofemoral syndrome, is granted. 

The claim for service connection for a right hip disorder, to 
include as secondary to right knee and right ankle disorders, 
is reopened.  To that extent, the appeal is granted.


REMAND

A review of the record discloses a need for further 
development prior to appellate review of the Veteran's 
remaining claims.  

In reviewing the claims file, the Board notes that there are 
outstanding treatment records which have not been 
incorporated with the claims file.  Specifically, during the 
January 2009 Board hearing, the Veteran testified that he had 
been taking Tylenol 4 to relieve the pain of his service-
connected arthritis disorders.  When asked who prescribed 
this medication, the Veteran stated that his family doctor 
prescribed it because the VA Medical Center in Shreveport 
would not do so.  He also indicated that he had been taking 
Tylenol 4 for 12 years at this point.  (Hearing Transcript, 
pages 6-7).  The Board notes that the claims file contains 
very few private treatment records.  Specifically, the record 
does not contain any private treatment records indicating 
regular treatment for the Veteran's service-connected 
arthritis of the right knee and ankle.  As the Veteran has 
indicated that he sees (a) family doctor(s) who provide(s) 
treatment for his service-connected disorders and suggested 
that he has sought such treatment for many year, the Board 
finds that the treatment records from the doctor(s) would be 
relevant to the Veteran's claims, and VA has a duty to obtain 
them.  38 U.S.C.A. § 5103A(b), (c).  VA has also adopted a 
regulation requiring that when it becomes aware of private 
treatment records it will specifically notify the claimant of 
the records and provide a release to obtain the records.  If 
the claimant does not provide the release, VA has undertaken 
to request that the claimant obtain the records.  38 C.F.R. § 
3.159(e)(2).

Moreover, in an April 2008 VA medical examination report, the 
examiner stated that the Veteran's respective right hip and 
left ankle disorders were not at least as likely as not 
related to his service-connected arthritis of the right knee 
and ankle disorders. Regarding the left ankle, the examiner 
diagnosed degenerative joint disease in the ankle and stated 
that this disorder was less likely than not related to the 
Veteran's service-connected right ankle disorder.  In writing 
this report, the examiner stated that no study had ever shown 
that arthritis in one weightbearing joint would result in 
arthritis developing in other joints.  Therefore, the 
examiner indicated that the left ankle disorder was more 
likely related to aging, obesity, musculoskeletal condition 
due to physical inactivity, and a genetic predisposition for 
osteoarthritic conditions.  Regarding the Veteran's right hip 
disorder, the examiner diagnosed right greater trochanteric 
bursitis and stated that this disorder was less likely than 
not related to the Veteran's service-connected right knee and 
ankle disorders.  In explaining his findings, the examiner 
stated that there was nothing in orthopedic literature to 
suggest that greater trochanteric bursitis developed as a 
result of any degenerative arthritic changes in an extremity.  
Therefore, it was more likely than not that the right hip 
disorder developed due to direct pressure on the bursa 
causing inflammation of the bursa either via a fall or lying 
on the affected side.  Considering the examiner's review of 
the claims file, the examination of the Veteran, and the 
analysis based upon clinical findings, the Board normally 
would find the April 2008 VA medical examination report to 
have great probative value in this matter.  See Prejean v. 
West, 13 Vet. App. 444, 448 (2000) (indicating that the Board 
may determine the probative value of medical opinions based 
on their detail, the persuasiveness of their opinions, and 
the physicians' access to the Veteran's medical records)..   
However, the Board notes that the examiner did not include 
any opinions as to whether the Veteran's respective right hip 
and left ankle disorders were aggravated by the Veteran's 
service-connected disorders.  38 C.F.R. §§ 3.159, 3.310 
(2009).  As such, another examination will be necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should request the Veteran 
to identify the names, addresses, and 
approximate dates for all VA and non-VA 
health care providers who provided 
treatment for his disorders on appeal, to 
include the "family doctor(s)" who 
provided him with Tylenol 4 for his 
arthritis pains.  The AMC/RO must include 
the correct authorization and release 
forms to allow for the procurement of such 
records.  The AMC/RO should attempt to 
procure such records. 

2.  Thereafter, the Veteran should be 
afforded a VA orthopedic examination by a 
qualified examiner.  The claims folder 
should be furnished to the VA examiner for 
review and the report compiled by such 
examiner should indicate whether the 
claims folder was made available and 
reviewed.  

The examiner should perform whatever 
testing necessary to determine the current 
extent of the Veteran's right ankle and 
right heel disorders.  Regarding the right 
ankle disorder, the examiner should 
specifically comment as to whether the 
disorder is manifested by ankylosis 
(complete immobility of the ankle) with 
plantar flexion between 30 and 40 degrees, 
or in dorsiflexion between 0 and 10 
degrees.  Regarding the right knee 
disorder, the examiner should specifically 
determine whether the Veteran's leg is 
limited to 15 degrees of extension or 30 
degrees of flexion.  The examiner should 
also specifically note if there is 
recurrent subluxation or instability in 
the knee; ankylosis of the knee; semilunar 
dislocated cartilage with frequent 
episodes of locking, pain, and effusion 
into the joint; or genu recuratum.   When 
measuring the Veteran's ranges of motion 
during this VA examination, the examiner 
should comment on whether the Veteran has 
additional functional impairment above and 
beyond any limitation of motion shown, due 
to the extent of his pain or from 
weakness/premature fatigability, 
incoordination, etc., including during 
times when his symptoms are most 
problematic ("flare-ups") or during 
prolonged use.  See DeLuca v. Brown, 8 
Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 
4.40, 4.45 and 4.59.  A complete rationale 
for any opinion offered must be provided. 

The examiner should also provide opinions 
regarding the nature and etiology of the 
Veteran's current right hip and left ankle 
disorders.  Following the review of the 
relevant evidence in the claims file, the 
clinical evaluation and any diagnostic 
tests and/or additional examinations 
performed by specialists that are deemed 
necessary, the examiner must:

a.  State whether it is at least as 
likely as not (50 percent or greater 
degree of probability) that the 
Veteran's left ankle disorder was 
caused or aggravated by any service-
connected disorder, to include his 
right knee, right ankle, and left knee 
disorders.

b.  State whether it is at least as 
likely as not (50 percent or greater 
degree of probability) that the 
Veteran's right hip disorder was caused 
or aggravated by any service-connected 
disorder, to include his right knee, 
right ankle, and left knee disorders.

The examiner is advised that that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as to 
find against causation.  More likely and 
as likely support the contended causal 
relationship or a finding of aggravation; 
less likely weighs against the claim.

The examiner is also advised that 
aggravation for legal purposes is defined 
as a worsening of the underlying 
disability beyond its natural progression 
versus a temporary flare-up of symptoms.

If the examiner determines that the 
Veteran's right hip or left ankle 
disability have been aggravated by a 
service connected disability, then the 
examiner should state the baseline level 
of the disability and indicate what 
additional limitation of motion or other 
functional loss is attributable to the 
service connected right knee, left knee, 
or right ankle disabilities.

The examiner is requested to provide a 
rationale for any opinion provided.  The 
April 2008 VA medical examination report 
addressing the etiology of the right hip 
and left ankle disorders should be 
reviewed by the examiner and addressed in 
the opinion.  

3.  After completion of the foregoing, the 
AMC/RO should re-adjudicate the claims.  
If the benefits sought remain denied, the 
Veteran and his representative must be 
furnished an SSOC and be given an 
opportunity to submit written or other 
argument in response before the claims 
file is returned to the Board for further 
appellate consideration.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


